COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Troy Lee Christensen

Appellate case number:      01-16-00893-CV

Trial court case number:    2015-43169

Trial court:                246th District Court of Harris County


     Real party in interest, Christina Christensen, has filed a “Motion Requesting
Approval of Proposed Order After Mandamus.” The motion is denied.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                   Acting for the Court

Panel consists of Chief Justice Radack and Justices Brown and Lloyd

Date: May 25, 2017